FILED
                             NOT FOR PUBLICATION                            NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WESLEY C. BATTEN,                                No. 11-17444

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02511-LKK-
                                                 EFB
  v.

SHASTA COUNTY BOARD OF                           MEMORANDUM *
SUPERVISORS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Wesley C. Batten appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging constitutional violations while he was

confined in Shasta County Jail awaiting civil commitment proceedings pursuant to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California’s Sexually Violent Predator Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004),

and we affirm.

      The district court properly granted summary judgment on Batten’s strip

search claim because Batten failed to raise a genuine dispute of material fact as to

whether the strip search was done with an “expressed intent to punish” or was “not

reasonably related to a legitimate goal[.]” Bell v. Wolfish, 441 U.S. 520, 538-39

(1979); cf. Bull v. City & County of San Francisco, 595 F.3d 964, 982 (9th Cir.

2010) (en banc) (upholding a policy requiring strip searches of all arrestees

classified for custodial housing in the general population, “notwithstanding the

lack of individualized reasonable suspicion as to the individuals searched”).

      The district court properly granted summary judgment on Batten’s claims

concerning mail and telephone use because Batten failed to raise a genuine dispute

of material fact as to whether the policies concerning mail and telephone use

served legitimate, non-punitive governmental interests. See Jones, 393 F.3d at 932

(analyzing conditions of confinement for civil detainees under the Fourteenth

Amendment and stating that civil detainees may be subject to “[l]egitimate,

non-punitive government interests” such as “maintaining jail security, and effective

management of [the] detention facility”); cf. Stevenson v. Koskey, 877 F.2d 1435,


                                          2                                     11-17444
1440-41 (9th Cir. 1989) (mere negligence in opening legal mail outside of inmate’s

presence does not sustain a due process claim under § 1983).

      The district court properly granted summary judgment on Batten’s claims

concerning treatment because Batten failed to show that he had any right to sex

offender treatment. See People v. Ciancio, 134 Cal. Rptr. 2d 531, 545-46 (Ct. App.

2003) (there is no mandated pretrial treatment of alleged sexually violent predators

awaiting commitment proceedings in California).

      Batten’s contentions concerning alleged violations of his procedural due

process rights are unpersuasive.

      AFFIRMED.




                                          3                                   11-17444